DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendments filed 1/11/2022 have been entered.
Claims 1, 3-6, 8, 10, 11, 13-17, 19, 21, and 22 are pending.
	The outstanding rejections under 35 USC 112 are withdrawn in view of the amendments filed 1/11/2022.
	The outstanding rejection under 35 USC 103a is withdrawn in view of the amendments filed 1/11/2022 as the claims no longer recite “diabetes”.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3-5, 10-11, 13-17, 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,362,226 (‘226).
‘226 teaches the use of phenylbutyrate, in a dosage of 250-500mg/kg/day, in a method of treating autism (see claims 1, 7, and 8).
‘226 does not expressly teach the herein claimed dosage to be 450-600mg/kg/day (as disclosed in the instant specification as the effective amount).
It would have been obvious to one of ordinary skill in the art to adjust the dosage of phenylbutyrate in the method of treating autism.
In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, the dosage of the ‘226 overlaps with that recited in the instant case.  As anyone of ordinary skill in the art will appreciate, preferred dosages are merely exemplary and serve as useful guideposts for the physician. There are, however, many reasons for varying dosages, including by orders of magnitude; for instance, an extremely heavy patient or one having an unusually severe infection would require a correspondingly higher dosage. Furthermore, it is routine during animal and clinical studies to dramatically vary dosage to obtain data on parameters such as toxicity. For these and other self-evident reasons, it would have been obvious to have used the herein claimed dosages of phenylbutyrate in treating autism.
Furthermore, the herein claimed effect after the administration of the herein claimed active, phenylbutyrate, is considered intrinsically present in the method of administering phenylbutyrate to treat autism. 

Claims 6, 8, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘226 as applied to claims 1, 3-6, 8, 10-11, 13-17, 21 above, and further in view of US2002/0115716 (‘716).

‘226 does not expressly teach the salt off phenylbutyrate.
‘716 teaches the use of salt of phenylbutyrate as a pharmaceutical composition to treat various diseases (see the abstract). ‘716 teaches sodium salt of phenylbutyrate as well-known for therapeutic purpose (see [0003] for example).
It would have been reasonable to one of ordinary skill in the art to employ sodium phenylbutyrate for treating autism.
One of ordinary skill in the art would have been motivated to employ sodium phenylbutyrate for treating autism. Since sodium phenylbutyrate is a well-known compound for pharmaceutical use, employing sodium salt of phenyl butyrate in the method of treating autism would be reasonably expected to be effective.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-17, 19, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,078,865 (‘865). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘865 teaches the use of sodium phenylbutyrate in a method to “stimulates the baseline enzymatic activity of the branched chain dehydrogenase enzyme complex protein to levels effective in achieving target plasma levels of branched chain amino acid and/or branched chain alpha-ketoacid for said individual” (see claims 2 and 5). ‘865 also teaches the method of decreasing blood plasma levels of branched chain amino acids and/or branched chain alpha-keto acids (see claim 1). ‘865 teaches phenylbutyrate causes .

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627